DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the paper feed unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the first paper feed unit or second paper feed unit is being referenced.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claim 4, “prediction means” in line 3 is interpreted under 112, 6th. It is noted that support for this exists in [0112].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi (JP 07-215510).
	Regarding Claim 1, Hiroshi discloses a first paper feed unit (comprising 4), a second paper feed unit (comprising 5), a cleaning unit (15) for cleaning a (outer circumferential) surface of a roller (14). In the absence of a claimed controller, the controller (39) of Hiroshi is fully capable of performed the claimed functionality of lines 4-5 (also see [0054]). Furthermore, the condition of line 4 may not be met (where paper is not fed from the first paper feed unit, also see MPEP 2111.04). Regarding “used paper”, see MPEP 2115.
	Regarding Claims 2 and 3, the device of Hiroshi is fully capable of performing the claimed functionality, in the absence of a claimed controller.
	Regarding Claim 4, Hiroshi discloses prediction means (12, [0040]), wherein detection/non-detection of a sheet predicts a timing to clean a surface of the roller (roller is cleaned subsequent to detection/non-detection by 12). It is noted this provides the necessary structure wherein the device of Hiroshi is further fully capable of performing the claimed functionality in the absence of a claimed controller.
	Regarding Claim 6, Hiroshi discloses a cover (the apparatus body of 2). It is noted that it covers the roller, is near it and at least part of it extends on an upstream side of the roller.
	Regarding Claim 7, Hiroshi discloses a paper supply device (comprising that of Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP 07-215510) in view of Okumura et al. (US Pub No. 2010/0001454 A1).
	Regarding Claim 5, Hiroshi discloses a cassette (Fig. 1, 2) but does not explicitly disclose a tray or moving mechanism. 
Okumura et al. discloses a tray (31) storing paper and a moving mechanism (comprising 32, 36, driving connecting member, see [0057]) moving the tray between a paper feed position (i.e. wherein paper is pressed to 40) and a retracted position (i.e. any lower position), for the purpose of feeding sheets with appropriate pressing force. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Hiroshi by including the tray and moving mechanism as disclosed by Okumura et al., for the purpose of feeding sheets with appropriate pressing force. Also see the 112 rejection above. Furthermore, the device of Hiroshi is fully capable of performing the claimed functionality in the absence of a claimed controller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        March 9, 2021